Argued December 4, 1924.
On June 19, 1923, decree pro confesso was entered against defendants for want of appearance after service on them of a bill in equity to enforce specific performance of a contract for sale of real estate. On August 28, 1923, defendants moved to open the decree, and testimony was taken on a rule for that purpose. By depositions, defendants endeavored to sustain defenses which should have been made before decree entered; but, after consideration of the grounds taken, the court below refused to open the decree. It is only necessary to say that we are not convinced of an abuse of discretion.
The order appealed from is affirmed. *Page 219